PER CURIAM
Defendant appeals after being convicted of various sexual offenses. We reject without discussion all of defendant’s assignments of error, except for his third. In that third assignment, defendant argues that the trial court erred by imposing a “Mandatory State Amt” on each conviction. The state concedes that the trial court did not have authority to impose those separate assessments and that they should be reversed. We agree and accepted the state’s concession. See State v. Pranzetti, 269 Or App 410, 344 P3d 547 (2015) (explaining that no statute authorized the trial court to impose a “mandatory state amt”).
Portion of judgment requiring defendant to pay “mandatory state amt” on each conviction reversed; otherwise affirmed.